             In the United States District Court
             for the Southern District of Georgia
                     Brunswick Division                                                 FILED
                                                                                 Scott L. Poff, Clerk
                                                                              United States District Court

CENTER FOR A SUSTAINABLE COAST                                           By MGarcia at 3:26 pm, Mar 27, 2020

AND KAREN GRAINEY

Plaintiffs,                                      2:19-CV-58

v.

NATIONAL PARK SERVICE, U.S.
DEPARTMENT OF THE INTERIOR AND
GARY INGRAM, IN HIS OFFICIAL
CAPACITY AS SUPERINTENDENT,
CUMBERLAND ISLAND NATIONAL
SEASHORE,

Defendants.

                                     ORDER

       This matter is before the Court on Plaintiffs’ Motion to

Reconsider. Dkt. No. 34. Specifically, Plaintiffs ask the Court to

reconsider its March 19, 2020 Order granting Defendants’ Motion to

Dismiss (the “Dismissal Order”). Dkt. No. 33. The Court will assume

the parties’ familiarity with the facts and procedural history of

this case, which is set forth in detail in the Dismissal Order.

       In   support   of   their   motion,   Plaintiffs    point    to     “newly

discovered evidence” that they argue lends factual support to the

contention that Defendants’ letter of “no-objection” caused the

Georgia Costal Resources Division (“GCRD”) and the United States

Army   Corps    of    Engineers    (the   “Corps”)   to   grant    Lumar,           LLC
authorization to construct a dock. Namely, Plaintiffs identify an

email from the Corps to the applicant (the “Email”) in which the

Corps states:

        In order for me to consider this application complete,
        I need . . . a letter from the National Park Service
        stating that they do not have any objections to the
        proposed project . . . [T]his application is incomplete
        and considered administratively withdrawn at this time.

Dkt. No. 34-1.

        The Court finds that the Email is not sufficient to merit

reconsideration. “A district court should only grant a motion for

reconsideration on the basis of newly discovered evidence when the

evidence is ‘such that a new trial or reconsideration of the final

judgment or order would probably produce a new result.’” Caraway

v. Sec’y, United States DOT, 550 Fed. App’x 704 (11th Cir. 2013)

(quoting in re Consorcio Ecuatoriano de Telecommuncaciones S.A. v.

JAS Forwarding (USA), Inc., 685 F.3d 987, 1001 (11th Cir. 2012)).

Plaintiffs have not met this standard. Nothing about the Email

suggests that the Corps would necessarily authorize the dock

project if it received a letter of no-objection from NPS. Instead,

the Email simply stated that a no-objection letter from NPS was

necessary to move forward with the application. Indeed, the Email

shows that the Corps requested many other pieces of information as

well,    presumably   at   least   some   of   which   could   significantly

influence its decision. Ultimately, because the Corps remained

“free to make its own determination irrespective of objections by

                                      2
adjacent landowners, the NPA letter ‘serve[d] more like a tentative

recommendation than a final and binding determination.’” Dkt. No.

33 at 11 (quoting Franklin v. Massachusetts, 505 U.S. 788, 798

(1992)).

     Accordingly,   Plaintiffs   have   still   failed   to   show   that

Defendants’ decision to issue a letter of no-objection was “one by

which rights or obligations have been determined, or from which

legal consequences will flow.” Id. at 7-8 (quoting Bennett v.

Spear, 520 U.S. at 154, 178 (1997)).

     For these reasons, the Court DENIES Plaintiff’s Motion for

Reconsideration.

     SO ORDERED, this 27th day of March, 2020.




                                                                     _
                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                   3
